,~ y6n*:~     ,L,   &,   Q&&*’   ‘~
                                            Opinion-No*     V-674 '~. .'
     'tat0 Superintendent                                             ‘.’


                 )S Education              Re: Appllcabll~ty   of the
                                               base pay PequlPements
                                               of Se,ea'2 of'kbicle
                                               1II;~H. B, ~295,-,'gOth
                                               Legislaturep 'ta;voca-
                                               tional teacheP,$k::

                                                of recent     dste ftiom
                                                                   ~.,   fi




                                  pay POP Vooational Agri-
                   "~~~WQ'l!-i&'b&&
               cdlti&;  i ~&&$&al     Home',Ec~olPics ,' and           ~'
               ~d$e~',anQ.Siid~~tries    Teachers shall be            ':
            "~ One Hunapea'and Twenty-POW Dollars ($124.-
               00) her month P&P twelve (12) months in
               both~accreaitea    ana unaccredited   schools
               a a ."
                   ?lke State Dkpartment of Education
              has late~p~etecl this to apply both to
              teachers who receive Federal subsidies,
              ana teacbePs,who do not Peceive Feaeral
              sub$iaiea,
                     "'Ous InteiPpretatlon     of' the wopa qvo-
              catdonalD has been challengea ana we are
              ir$+ag'y?~       opinion as to whether the word
                  {A
              Wo'dtfon.$I9"      as'used In'H; B, 295, enact-
              ed :~:tb~'~qeh,~egi$letpape,         applies only
              tQ.pe&&s
              &&$y;         iiho:+,+e
                              :. I     rxp,iv+g     Federal sub-

         "!~'i iRidtl&i $680, V. 0, So, proviaes.that  besides
  the subjkts      pP&$&ibpd by law to be taught in the pub-
  lic gcl$hls~ o~'T~x~s,,spch,aaaitional     subjects as api-
  culture~i~M&nti'&itraliilhg;  domestic economy OP other vo-
sha.    t.     A. WQOUS;page 2     (v,(i74)


oatlonal branches shall be lnoludea in the course of
RtUdy in all high schools provided hrraln and that sPe-
clal attention   shall be given to the teaching of such
subjests. Thus is indioated Ohe a prosmed &a&s a
iatrsa4 of the Legisxature   of Ohsa x t&e that v@cat&*n-
al educatton be provided and be given rpeolat atted-
tlon by the educational    adimlnibtratlvs agencies oreatid
by the Legislature.
             In 1917, Congress passed an Act, coppmnl~ oak.l-
ad t&s “Sath-Hughee     Act?, the purpose o,Z whi& wa41to
@frrovlde for the promotion of vocational     eaucat%on in co-
operation with the States la the Pf&+%s of a rilaul?+r%,
home e~onomlcta, trades and lnduatvles.       Pub&c
                                                  f Law Be.
347, 164tb Cctng~ess, approve8 Peb. 23, lga7.       ZWs Act
appropriates    certain aumI of money, upan ooadltions
there&n stated, for the purpoar of oaoperatipg wiQh t;he
Stat&r w&&ohaccept the benefit8       of t&e Aat in pnyiw
the malariss of teaohers,     tauperv~tboms, and d&Postorr of
aploki%~tural subjects an@ beaohern (Pf Wade, heme eoono-
mioa, and lndustrirl    subjsete,   and in paging expenses la-
ounrad in the training    of teachera of suoh subjeots.




                               eduoatlon both In the fields  rl-
ready        a&dad and aleo   In the field of dirtributdre  ooeu-
pbtioRR.
                 Sectiond4 ati 5 OS H. br 23     Aotr 1923,   38ta
 Lag. R.S.,        Chap.131, p. 271, where&n 8#oxa lose)tti    the’
,provirion. of the Smith-Hughe           Aot,   #Z’ovlde:
            nseO. 4. In order for aar m.ohooJ.to
        EOQUVIthe benefits of the appropriation
        for the purposes   s)solfled   in thlr hot,
         lass eM12 be mubmlttrd to tRa Stata
        %o&d of Vooatlonal     Eduoatlon shewtng the
        kinds of vocational    eduoatlon for rhloh it
        1s propo6rd to use the eald ap@sWp~iatlons;
        the kind of sohool and equlpnent$ ooua’ae~
        of studyi method@ of instructfen;      qualifi-
        qatlons of teaohers;     plans for We rupe~vi-
      -        .
-..




          Hod. L. A. Woods, page 3              (V-674)


                     slon and in the case of teacher-training       ln-
                     stltutions    plans for the training of teach-
                     lP8 a s providea    in the Act Of Congress.    It
                     shall be the duty of the State Boara o f Vo-
                     cational Education to thoroughly invsstl-
                       ate such applieetions    fo p ala under this
                     f ct and to ~equirs fpon eaah school so ap-
                     plying for aid under this Act, & certificate
                     that such school meets substantially      the P O-
                     quipements of the law before       aia~ls gpantea.
                     Said board shall endeavor so far ae may be
                     practical,    to encourage the development of
                     vocational    education in the rural and small
                     town schools,
                           "Sec. 5. The State Board of Vocation-
                     al Education shall have authority to make
                     studies ana investigations      relating    to vo-
                     cational   eduaation,   to advise with the Fed-
                     oral board having in charge the dlroction
                     of this work, to prescribe      quallficbtlons
                     for teachers,   directors   and supervisors
                     of the subjects    fop which provision      Is made
                     in this Act, and to proviae      for   the certl-
                     flcation   of   such teachers,       directors   and
                     supePvIsors, not to conflict           with regula-
                     tions of the Federal board.’
                      This department has repeatedly     held that the
          State Board of Vocational     Education is charged with the
          duty and responsibility    for the administration     of the
          said Federal-subsidized    vocational  education   ppo  ram,
          the bonefits    of which have been accepted by the 8 tate.
          Opinions Has, O-5716, Q-4265, o-5630, Opinion Ro. 2905
          in Report and Opinions of Attoxney General, Vol. 1932-
          1934, page 409,
                            Any school   in Texas, therefore,   which       desires
          to       secure   the benefits   of the Federal-subslaisea
                                                             voca-
          tional ppogpam may, imdep R. B, 239, make application
          to the State Board of Vocational Education and receive
          same upon establishment of its qualifications  therefor,
                     Under Section 1 of said H, B. 239, the good
          faith of the State is pledged to make available     through
          approprlatlons  for the several purposes of the Smith-
          Hughes Act funds sufficient     at least to equal the SLUSS
          that may be allotted    from time to time to this State
          from the apppoprlatlons    made by virtue of said Act of
HOD. L. A. WorQ$, papa 4     (v-674)


Congmss, and to meet the conclltlons neco88ary       ts en-
tftls the State to the benefits    af said Act of Congrws.
The State has made such appropriations      since its accep-
tance of said Federal-subsidized     vocational
Acta 1947, 50th Le                  Acts 1945,
S. B. ~320;Acts 19                   H. Be 219;
47th Leg.,                           46th Leg.,
Aots 1937,                          Acts 1935, 44th Leg.,
H. B. 327;                          H. B. 167, page 470;
Acts 1932,                           pa e 697; Acts 1929,
418t Leg., pa  c.s.,   Ii.B), 3, pate $19; Acts 1927, 40th
Le6.,            W, B, 2 QQ0 279. Acts 1925 39th Leg
S. B. ii; "$'i   549; A&s 1923, 38th Leg., $a C,S., I¶:'
B. 85, paie 2$8,     "

           The State's   most recent appropriation    in sup-
  ort of the Federal-subsidized    vocational. program is
Founa in H, B. 542, Acts 1947, 50th Legislature.        Seo-
tions 2 and 3 of H. B. 542, provide:
            nSQC. 2. The funds appropriated       in
     this Act shall be expended in acaordance
     with all Federal laws and regulation8        gov-
     srnlng vocational    education,   provSding
     that In schools where equalfsation        funds
     are received,   vocational   agriculture,    home
     economics, trades and Industries       and alS-
     tributive   education shall compgly with such
     ~a8ulatlons as set forth in the Equaliea-
     tion Bill.
            "sec. 3. Provldod that vocational
     agPiculturop   home economics, trades and
     industries   ana distributive  education
     teaohers may be paid for twelve (12)
     months where the supoPintsnil@nt of the
     school in which they are er)loya(     ha8
     certified   to the State Board for Vooa-
     tional Eaucation that such teacher is ac-
     tually engaged in teaching this work twelve
     (12) months.'
Ana Section   7 of sala Act, the emergency clause,       ‘provido8:
           "The fact that many schools in this
     State are desirous Of having the Se?-
     viaas of vooatlonal  teacher8 mentioned
     In this Act, and the further faat that
     if the school8 receive such B0P'fio.S it
ha,      L. A. Woods,       pap   5    (V-674)



         is absolutely     nocoesaPg  that this appo-
         pirtkmn      bo pa8se6,  oPaat6 an emergency
         . * e
              It     is    that H. g. 239, B. B, 542, OP the
                          c1eap
other     pri.0~Stateappropriation    Acts in support of the
Foderal vocational     program do not raqulre the TaXas fub-
110 Soheolr to aacept the benefits        of the Federal voca-
timaal program.    R, B. 542 ahowr tha appPopPiatlon is
made for those schools in this State whleh are daslrous
of having the s~~vl.ces     of vocational   teachwo  mestiond
ia the Act and for those schoels which neatd tke sub,-
sldlzad aid In order to have a Vocational program,
           Thors is no statuta of whicrh wo a r elp p r lso d
vhich veuld forbid     or prohlb$t a sOhoo1 from preriding
it8 own vocational     educational   pz-ogram ad financing
satm out of its~ own sohoof. funds aad/o~ rural all fun&.
Article  2680, harsinabove      uotad, auth&rizes auoh a PPO-
tpa%    We find  nothing   in  8,  B. 239, wherein the State
accepted the Federal subsidy, which would show that th?
State fopfaitea    its Fight8 to foster VoCatiOnal adUCa-
tian in Texas along with and in addition to the Fodarar-
Stata cooprPatlVe plan of the Smith-Bughes Act.
             Furthermore, the Stata in svery rural aId Act
*Iace   ths acoeptance of the Smith-Hughes plan in 1923*
sepapate and apart fPom Its appPopriatlons         to the Fed-
eral PogPam, has made specific         PuPal aid pl”QVisionS   to
lsairt PuPal aid schools       in the development Of a voca-
tional educational      program, and in none of these provl-
sions can there be found .ang expression        oP intimation
an the part of the Legislature,        that such VOCatIOnal
pupal   aid assistance     should go only to those schools
eonductin(l   a vocational    plao Pam undoP the Federal    sub-
sidizrd   plan.   Acts 1g23* 3 8 th Leg.9 3Pd C.S., % Be 61,
SW, 6; Acts 1925, 39th Leg., 8. B. 408, Sece 7 and SW.
14; Aots,1927,  40th LogO, lot C.S., S. B, 7, Set, 7;
Acts 192g, 41st Leg., 2nd C,S,, H. B, 1, Sec. 7; Acts
1931, 42na Leg., s. B, 263, Set, 9; Acts 1933, 43rd Leg.,
H. B, 256,           13; Acts 1935, 44th Leg,, H. Be 327, Sec.
                   Sec.
13;     Acts 1937,  45th Leg,, S. B. 185, Smcs. 13 ad 20, pp.
1264     and 1269; Acts 1939 46th Lo       H. B, 933 Sec. 7;
Act.8    1941, 47th Leg., H 'B 284 &la         111 kc    2'
Aots     1943, 48th Leg., a," Bl 176: APtlcle 3, 4s~~ 6; &ix
1945,     49th ~sg,, s0 B, 167* Apt. I, Sec. 1, 4th PaPa,
Art.     III, Sea, 2, 1st and 5th Pars.
              Under Sections          2 ana 3 of He B0 542 (hePein-
374
      Hon. L. A. Woods, page 6         (V-674)


      above quoted) in those schools accepting equalization
      funds under B. B. 295, 50th Leg., and accepting also the
      benefits  of the Federal-subsidized      vocational   program,
      it is required that vocational      agriculture,    home econ-
      omics, trade and industries     education shall comply with
      such regulations  as are set forth in H. B. 295, 50th Leg.
                    The fourth paragraph of Section      1 of Article
      I,     B. B. 295, provides:
                     "No such district    will be eligible   for
               any type of aid except tuition aid, under
               the provisions    of this Act, which pays_ any
               salary above those specified      In this Act
               from anv state. local,     or Federal funds
               whatsoeier,   extent Federal funds used to
               sunnlement salaries     of Vocational Anricul-
               ture. Home Economics and Trade and Indus-
               tries teachers,    and funds from the Federal
                  nham Act.'
                     In the first   paragraph of Section 2 of Article
      III,     H. B. 295,~we find:
                     n
                            The base pay for Vocational
               Agrlcuit&,     Vocational Home Economics and
               Trades and Industries,     tdachers shal .be _
               One Hundred and Twent -four Dollars t $124)
               Der month for twelve 9 12) months In both
               &credited   and unaccredited     schools.-?
               phasis ours)
                     In the last paragraph of Section      2 of Article
      III,     II. B. 295, we read:
                     "The annual salary of . . . Vocatlon-
               al Agriculture   teachers    Vocational Home
               Economics teachers and +rades and Indus-
               tries teachers may be the monthly salary
               as determined by.schedule     @ated herein
               multiplied   by twelve (12).
                  A careful reading of the pertinent provisions
      In all the above designated Rural Aid Acts, including
      H. B. 295, 20th Leg., pesever        have been usednth~~o~~.
      the words:     Vocational      Vocational    subjects
      tlonal teacher",     "Agric$tural~teachers",       "Voc~tlonal
      Agrlculture,teachers",      "Home Ecoffomics teachers',     "Vo-
      cational   Home Economics teachers , will reveal that such
wo r d8
      h sr boon
           o    l~plojed       in th6lr trrer81,  all-iqula8lro
sea80 to mm     mad lnoludo all rosatleM1 toaahor8 ld '.
Fro ~8~ whether the taaehsm m popiru are qttl)ert-
ld r f F a do r fund8
                a l w not, ho Loglrlatao ha8 ma ver
e%prl?881~  nor lnt8ntlonall~,     80 far 88.W8 8uL 48ktain,
poridod    that the rurrl ai4 Frovlrira      rfglieable to ve-
eatloal   pepsma   and/or rboatiaaml tu&*zc-saWrii8
should bo wnstmod    fer  tho rr828tiMle Wy M th88o
rchooE8 sad to8oMr     who a8 l Feratl4  -or    urd roco)t-
FGk     honefit of th8 Fdwrl-rubmttirl        vocrtloul
        w
           Fwthmbor*,   wa c ¶o1 r.
                                  l. 542, sew, tytrtturc,
r*cutloaaf  ~leultwrl    tewJh.rs, *068t&unD keklo*goa-
eda8 t*rQhorr, sad tmd88 and iadwtxu8 twokerr ti
state-aid di8trlotl,, who** ~rarrior ma 8awld$sqd w-
do]? the Fodorrl progrsm,‘srs oqwarty     -do  rubjeot to
tho reluy-rehedule aoVirion8 of tha Stbto-&%d frw,
jurt a8 ape e&l other vocitleaal   toaeheF8 i.a Tsxa8 wh8
     l    18 84 by 8 Qtateeaid    86hool    distrlat.      Artla18
iii&'%.     h. 9 *
          Furthor, we are sdrlred that th.80 rohoels dm-
rlria$ ta offa' vocational  ceur8.8 but sot de8lrS.q te
rp#l~ for th8 bonefits  under the Federal 8ubsldlted pro-
gram are ldvl88U b7 the Department of Wucatlem to em-
ploy onily euch vocational teacher8 as have been carti-
fled bj the State Board of Vocational Education as reat-
ing the standards and quallfiaatlo~a  required of teach-
ora function14   under the Federal subsldlzod vocational
pograr.
             Department of Education       Bulletin
                                                No. 476, X946-
47, pages 99 to 105 inclusive,   wherein ~8     published do-
partm8ntal rules and regulation8   jovepnl4     accredltatisa
of tiq public free schools of Texa8, rsvsrls      that voca-
tional programs offered In said sahools to be recognle-
ed f8r accreditation  or affiliation    purpos88 should be
organiced In rccordance with requirements of the Stat8
Flanr for vocational  education and merit the approval of
the State Board for Vocational     Education.
           Those rules evltlanc8 a cooperative Intent on
the Fart of the Dopartrent of Education to require a
vrgatlonrl  lduoatlonal program In Texas which meets the
tsrt of the State Plrn approved by the State Board and
the Fedora1 Oovmrnm8nt,
             It Is reaaonablo    to 886-8     tbit      th8 Le&rlr-
                                                         .       .




Hon. L. A. Woods, page 8   (v-674)


t2WO MS full kAOWl@dge Of them Z%iatOd fbOt8, M        that
if it had intended that the voortlonal    t            y-
rahedule provisloni  of the State-•ld   law
should be applicable   only to vocat%onrZ teaahors who>re-
ceiva Federal subsidies,   it would hat6 eX$PeSSed 8Wh
IntentIon in clear, unmistakable larigu8gsrIn th8 l&ht
OS the lawa cited herein, wo can find no SUch 18glsla-
tlve Intent in H. 8. 295, 50th Le@elatuzlo.


           The word mVoaational~ as used in %c-
     tidh 2 of Artiole    III, H. B, 295, 50th Lsg-
     lslature,  .is not lirited  to those voo&tl&-
     al teaahers who are receiving Fedora& Sub-
     sidy QUADS, but applies al80 t0 teBChW8~
     therein named who 8.m mid W~OQJ from Stits
     and loch1 funds.
                                     Yours    very trul7,
                               AT~ORHEY      (t]GHIRAL CF !I’-



motml